DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11, “the set of polygons” lacks proper antecedent basis in the claim and the applicant is advised to make proper changes to the claim. For examination purpose, this claim will be interpreted to have been meant to depend from claim 8, the claim from which “polygons” were first introduced in the claims. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7, 13, 19-20, 28-29, 32-33 and 37 are rejected under 35 U.S.C. 102(1) as being anticipated by Kaizerman et al., U.S. Patent Application Publication No. 2013/0279796.

As per claim 1, and as best understood, this claim recites an Inspection system comprised of a processer-based controller that does the following:

receives data from inspection system of a “sample”, the data being defect data of two attributes (features) and one context attribute (feature)(in other words, 3 defect features are received);
“labels” the data with a class label based on the position within a region of a signal space (classifying the defect data based on a position in an n-dimensional space); and
segments the data into two or more defect groupings by training a classifier with the data so as to use the classifier to identify subsequently identified defects.

Kaizerman et al. adequately discloses all of the aforementioned features by disclosing that:

 ADC calibration occurs using training data of inspection data for a collection of defects and benchmark classification results, wherein the benchmarks are provided by a human, whereby the ADC uses the training data to set rules, which are feature values, for identifying each defect class in a multidimensional space called a hyperspace that allows for more than 3 features concurrently (e.g. See [0025]);

The ADC can determine whether each classifier trained on the training data satisfies a threshold level of performance that may be based on rejection accuracy, purity, etc., and this ensures that the rejection boundaries in the classification hyperspace are compact and have little overlap with one another (e.g. See [0030]);

Image processing extract a vector of feature values for the defect image, such as shape, texture and contextual features, and the automatic classifier can assign a class label to each defect, along with a confidence value associated with each class label (e.g. See [0044]);
A feature space is graphically depicted as being two dimensional but can exist in much higher dimensionalities as well and defects outside the borders are considered to be and are labeled as “unknown” (e.g. See [0048]); and

When logic determines that a sufficient # of newly discovered defects exists within a specific boundary, the newly discovered defect class may be added to existing classes for automatic classification for future inspection data (e.g. See [0050]).

As per claim 5, Kaizerman et al. discloses the recognition of nonoverlapping regions that pertain to specific defect groupings, per se (e.g. See [0030]).

As per claim 6, two attributes being displayed in one dimension, as best understood, is adequately disclosed by Kaizerman et al. (e.g. See Figure 3).

As per claim 7, Kaizerman et al. adequately discloses labeling the classes, or groupings, based on position in space of non-overlapping regions, per se (e.g. See Figure 3).

As per claim 13, clearly Kaizerman et al. adequately discloses the capability to computationally classify a defect based on the defect groupings (e.g. See Figure 3 and its corresponding textual descriptions).

As per claims 19-20 and 37, the rational as set forth above with respect to the rejection of claim 1, from above, is applied herein. Further, Kaizerman et al. adequately discloses the utilization of an optical illumination system using illumination beams, per se (e.g. See [0003], [0038] and [0039]).

As per claim 28, Kaizerman et al. discloses the recognition of nonoverlapping regions that pertain to specific defect groupings, per se (e.g. See [0030]).

As per claim 29, Kaizerman et al. adequately discloses labeling the classes, or groupings, based on position in space of non-overlapping regions, per se (e.g. See Figure 3).

As per claim 32, and as best understood, Kaizerman et al. adequately discloses extracting ranges of the attributes, per se (e.g. See Figure 3; the regional boundaries, per se).

As per claim 33, clearly Kaizerman et al. adequately discloses the capability to computationally classify a defect based on the defect groupings (e.g. See Figure 3 and its corresponding textual descriptions).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kaizerman et al., as applied to claim 1, from above, and further in view of HUNSCHE et al., U.S. Patent Application Publication No. 2015/0227654.
As per claims 2-4, Kaizerman et al. does not specifically disclose supervised training, per se, and does not specifically disclose the use of machine learning or a neural network technique, regression technique or support vector technique.

In analogous art, HUNSCHE et al. discloses these features for use in defect detection of a semiconductor substrate (e.g. See [0090] which describes machine learning, neural network technique, regression technique and support vector technique).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of HUNSCHE et al. into Kaizerman et al. for the purpose of providing an efficient, easy and reliable method of training the classifier so as to build a system that can reliably and efficiently learn the mapping between the input and the output and can predict the output of the system given new inputs.


Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaizerman et al., as applied to claim 1, from above, and further in view of SHABTAY et al., U.S. Patent Application Publication No. 2019/0079022.

As per claims 14-16, Kaizerman et al. does not specifically disclose generating a recipe, per se, now that the generated recipe is associated with providing detection of selected defects of interest and/or nuisance filtering. (e.g. See [0012] and Abstract and [0025] and [0075]).

In analogous art, SHABTAY et al. discloses these features (e.g. See [0012] and Abstract and [0025] and [0075]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated to teachings of SHABTAY et al. into Kaizerman et al. for the purpose of allowing the classification process to be effectively and reliably optimized in a timely manner so that the most reliable results would be achieved during the process of inspecting for defects.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kaizerman et al., as applied to claim 1, from above, and further in view of Brauer et al., U.S. Patent Application Publication No. 2018/0157933.

As per claim 17, Kaizerman et al. does not disclose selecting an optical mode based on the defects.

In analogous art, Brauer et al. discloses these features (e.g. See [0048]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated to teachings o Brauer et al. into Kaizerman et al. for the purpose of eliminating the need to manually compare a signal to noise ratio, defect by defect, across many modes and this allows the optics selection time to be significantly reduced, and this aids in the overall efficiency and reliability of the system.


Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kaizerman et al., as applied to claim 1, from above, and further in view of an article printed in EE Times, by Dylan McGrath (hereinafter: McGrath), entitled, “KLA eyes changing process technology with new inspection tools”, and was published on 1/20/2012.

As per claims 21-24, Kaizerman et al. does not specifically disclose the use of broadband plasma illumination and/or ultraviolet illumination, per se, nor e-beam/ particle beam illumination.

In analogous art, McGrath discloses that KLA has a new suite of wafer defect inspection platforms that includes the 2900 Series which uses broadband plasma illumination and the Puma 9650 Series narrowband and the eS800 Series e-beam, wherein the 2900 Series utilizes a laser pumped plasma light source that delivers about twice the light of the PowerBroadband source and also utilizes new sensors that offer significant improvement at deep ultraviolet wavelengths (see page 1). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized wafer defect inspection tools that were well known and represent old hat technology that would provide a reliable and accurate way of measuring and detecting wafer defects so that a more reliable and higher overall quality product would be able to be manufactured.


Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kaizerman et al., as applied to claim 19, from above, and further in view of HUNSCHE et al., U.S. Patent Application Publication No. 2015/0227654.

As per claims 25-27, Kaizerman et al. does not specifically disclose supervised training, per se, and does not specifically disclose the use of machine learning or a neural network technique, regression technique or support vector technique.

In analogous art, HUNSCHE et al. discloses these features for use in defect detection of a semiconductor substrate (e.g. See [0090] which describes machine learning, neural network technique, regression technique and support vector technique).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of HUNSCHE et al. into Kaizerman et al. for the purpose of providing an efficient, easy and reliable method of training the classifier so as to build a system that can reliably and efficiently learn the mapping between the input and the output and can predict the output of the system given new inputs.


Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kaizerman et al., as applied to claim 19, from above, and further in view of SHABTAY et al., U.S. Patent Application Publication No. 2019/0079022.

As per claims 34 and 35, Kaizerman et al. does not specifically disclose generating a recipe, per se, now that the generated recipe is associated with providing detection of selected defects of interest and/or nuisance filtering. (e.g. See [0012] and Abstract and [0025] and [0075]).

In analogous art, SHABTAY et al. discloses these features (e.g. See [0012] and Abstract and [0025] and [0075]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated to teachings of SHABTAY et al. into Kaizerman et al. for the purpose of allowing the classification process to be effectively and reliably optimized in a timely manner so that the most reliable results would be achieved during the process of inspecting for defects.


Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Kaizerman et al., as applied to claim 19, from above, and further in view of Brauer et al., U.S. Patent Application Publication No. 2018/0157933.

As per claim 36, Kaizerman et al. does not disclose selecting an optical mode based on the defects.

In analogous art, Brauer et al. discloses these features (e.g. See [0048]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated to teachings o Brauer et al. into Kaizerman et al. for the purpose of eliminating the need to manually compare a signal to noise ratio, defect by defect, across many modes and this allows the optics selection time to be significantly reduced, and this aids in the overall efficiency and reliability of the system.


Allowable Subject Matter
Claims 8-12, 18 and 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

As per claims 8-12 and 30-31, specifically with respect to dependent claims 8 and 30, the prior art of record fails to teach the features of:
mapping the plurality of inspection datasets in the signal space;
dividing the signal space into a set of polygons, wherein the inspection datasets are distributed between at least two polygons of the set of polygons; and
labeling each inspection dataset of the plurality of inspection datasets with a class label from the set of class labels corresponding to a polygon from the set of polygons containing the respective inspection dataset.


As per claim 18, the prior art of record fails to teach or adequately suggest that the selection of the optics mode comprises:
ranking two or more optics modes based on one or more separation distances of one or more selected defects of interest from additional defects; and 
selecting the optics mode to maximize the one or more separation distances.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        May 6, 2022
/RDH/